Appeal from a judgment of the Supreme Court (Teresi, J.), entered September 3, 2004 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
*1190Petitioner commenced, this CPLR article 78 proceeding challenging a determination of respondent Deputy Commissioner of Correctional Services denying his request, under the Freedom of Information Law (see Public Officers Law art 6), to disclose his inmate and medical records to him. Petitioner’s request was denied based on his failure to provide appropriate documentation to verify his identity. However, the record reveals that petitioner’s identity was subsequently confirmed and his Freedom of Information Law request was processed. Thus, insofar as petitioner has received all the relief to which he is entitled, Supreme Court properly dismissed the petition as moot (see Matter of Ramos v New York State Div. of Parole, 2 AD3d 936, 937 [2003]; Matter of Covington v Cirincione, 307 AD2d 554 [2003]).
Petitioner’s remaining contentions, including his claim for costs and counsel fees (see Public Officers Law § 89 [4] [c]), have been reviewed and found to be without merit.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.